     Case 4:19-cv-00322-A Document 1-16 Filed 04/22/19           Page 1 of 1 PageID 34



                           NOTICE OF RELATED CASES

        This case involves claims by Lisa Biron, a federal inmate, that her civil rights were

violated by prison officials in connection with the confiscation of a manuscript written by

Biron on her “study and research on the Christian view of morality regarding sexual

conduct.” As background, Biron is imprisoned due to her conviction on various federal

sex offenses, and while imprisoned she has filed other lawsuits in which she has

challenged restrictions imposed on her by prison officials relating to her sex offender

status. These other cases involved some of the same parties but did not involve precisely

the same claims as in the instant case (instead, they involved restrictions on Biron’s

ability to contact the victim of her sex offenses), and notice of these cases is provided in

the event that they should be deemed related to the instant case. The other cases are:


      Civil Action No. 4:14-CV-772-O, Lisa A. Biron v. Warden Jody Upton, assigned to
       Judge O’Connor—habeas corpus petition in which Biron challenged a prison
       disciplinary conviction for attempting to contact the victim of her sex offenses
       (closed)

      Civil Action No. 4:14-CV-823-O, Lisa A. Biron v. Jody R. Upton, transferred from
       the District of Connecticut, assigned to Judge O’Connor, then consolidated with
       Civil Action No. 4:14-CV-772-O—habeas corpus petition with similar claims
       (closed)

      Civil Action No. 4:15-CV-205-O, Lisa A. Biron v. Jody Upton, Lauren Cimperman,
       FNU Wenger, FNU Kingsley, FNU Valle, W. L. Smithers, E. Smith-Branton,
       originally assigned to Judge McBryde but then transferred to Judge O’Connor as
       related to the above-referenced cases—civil rights claims against prison officials
       relating to prison officials’ attempts to prevent Biron from contacting the victim of
       her sex offenses (pending)
